727 N.W.2d 606 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Robert William DUKE, Defendant-Appellee.
Docket No. 132641. COA No. 262325.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the September 28, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the November 1, 2006 order of the Court of Appeals and we REMAND this case to the Court of Appeals for consideration as on reconsideration granted of whether the Livingston Circuit Court erred in departing from the sentencing guidelines under MCL 769.34(3) in light of the Sentencing Information Report Departure Evaluation.
We do not retain jurisdiction.